— Order and judgment (one paper), Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered June 4, 1992, which granted petitioner’s application to stay arbitration of an uninsured motorist claim demanded by respondents, unanimously affirmed, without costs.
Absent a valid excuse, failure to satisfy an insurance policy notice requirement vitiates coverage (Matter of Allcity Ins. Co. [Jimenez], 78 NY2d 1054, 1055-1056, affg 170 AD2d 238). Nevertheless, respondents argue, citing Matter of Merchants Mut. Ins. Co. (Anziano) (59 Misc 2d 673), their sworn statement should be deemed timely even though not filed with petitioner within 90 days of the accident, as required by the endorsement, since petitioner had earlier and timely notice of the accident as a result of receiving medical reports and a motor vehicle accident report in connection with respondents’ claim for no-fault benefits. As the IAS Court pointed out, this argument overlooks that in Merchants Mut. (supra, at 676), the endorsement provided that a claim had to be filed " '[wjithin 90 days or as soon as practicable’ ”, whereas here the 90 day notice requirement is unqualified. Accordingly, arbitration was properly stayed. Concur — Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ.